 GARY AIRCRAFTCORP.555Gary Aircraft CorporationandInternational Brother-hood of Operative Potters,AFL-CIO-CLC. Cases23-CA-3591, 23-CA-3660, and 23-CA-3671May 10, 1974SUPPLEMENTAL DECISION ANDORDERBY MEMBERSFANNING, JENKINS, ANDPENELLOOn May 12, 1971, the National Labor RelationsBoard issued its Decision and Order' in the above-entitled proceeding finding that Respondent haddischargedGuadalupe R. Canales in violation ofSection 8(a)(3) and (1) of the Act. The Board's Orderdirected, among other things, that Respondent offerreinstatement to Guadalupe R. Canales and makehim whole for losses suffered as a result of thisdiscrimination.On November 2, 1972, the United States Court ofAppeals for the Fifth Circuit enforced the Board'sOrder.2Thereafter,a backpay specification andnotice of hearing was issued by the Acting RegionalDirector for Region 23 and a hearing was held onSeptember 18, 1973, before Administrative LawJudge David S. Davidson to determine the amount ofbackpay due the discriminatee.On November 29, 1973, the Administrative LawJudge issued his Supplemental Decision finding thatCanales was due backpay from the date of hisunlawful discharge on March 3, 1970, until he wasreinstated onMay 14, 1973, less interim earnings.Thereafter, theGeneral Counsel and Respondentfiled exceptions to the Administrative Law Judge'sSupplemental Decision.3Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached SupplementalDecision in light of theexceptions and briefs and has decided to affirm therulings, findings, conclusions, and recommendationsof the Administrative Law Judge.SUPPLEMENTAL ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Gary AircraftCorporation,Hondo, Texas, its officers,agents,successors, and assigns, shall pay to Guadalupe R.Canales as net backpay the amount awarded to himas setforth in section IV of the Administrative LawJudge's Supplemental Decision, which amount shall210 NLRB No. 88accrue interest at the rate of 6 percent per annum,computed in the manner set forth inIsis Plumbing &Heating Co.,138 NLRB 716. There shall be deductedtherefrom social security taxes, income tax withhold-ing, and such other deductions as may be required,'bythe laws of the United States or State of texas.Respondent shall also reinstate Guadalupe R.Canales to full status in the pension fund, as if hehad not been discharged, and pay into such pensionfund Respondent's share of the contributions calledfor under the pension plan based on the gross annualearnings that Canales would have earned during thebackpay period, as set forth in section IV of theAdministrative Law Judge's Supplemental Decision.1190 NLRB 306.2 468 F.2d 562 (C.A. 5, 1972).sThe AdministrativeLaw Judge inadvertently failed to include in hisrecommended Order an amendment to the backpay specification, madepursuant to an agreement of the parties at the hearing,that Respondent isobligatedto reinstate Canales to its pensionfund.We shall amend theOrder to correctthis omission.SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEDAVID S. DAVIDSON, Administrative Law Judge: OnMay 12,1971, the Board issued its Decision and Order inthis case1directing Respondent,inter alia,to make wholeGuadalupe R. Canales for loss of earnings as a result of hisdischarge on March 13, 1970, which the Board foundviolated Section 8(a)(3) and (1) of the Act. Thereafter theUnited States Court of Appeals for the Fifth Circuitenforced the backpay provisions of the Board's Order.2 Acontroversyhaving arisenoverthe amountof backpay dueunder the terms of the order, on July 31, 1973, the ActingRegionalDirector issued a backpay specification andnotice of hearing.On August15, 1973,Respondent filed itsanswer.On September 18, 1973, a hearing was held before me atSan Antonio, Texas. At the conclusion of the hearingcounsel for the General Counsel argued orally on therecord, and the parties were given leave to file briefs whichhave been received from the General Counsel andRespondent.The issues are whether Canales made a reasonable effortto secure interim employment during the backpay period;whether he voluntarily removed himself from the labormarket for a portion of the backpay period; and whethercertain travel expenses should be deducted from hisinterim earnings.3Upon the entire record in this case, including myobservation of the witnesses and their demeanor, I makethe following:i190 NLRB 3062 468 F.2d 562.3At thehearing Respondent amended its answer to eliminate otherissues initially raised therein. 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGSAND CONCLUSIONSeach, while the four larger employers which he did not visitemployed from 25 to 100 employees.Canales testified that in mid-April, 1970, he spoke to hisbrother-in-law, who was a supervisor at Universal Rundleabout finding a job there. His brother-in-law told him thatthere were then "so many" applications that Canales wouldhave to put in an application. His brother-in-law said hewould see if he could get Canales an application but neverbrought one to him.During the period between Canales' discharge on March13, 1970, and the time he started work for South Texas TireFleet on August 7, 1970, Universal Rundle hiredat leasttwo employees in the labor pool.5 From 1970 through thefirstpart of 1972, the city of Hondo hired from 20 to 25employees for various jobs including heavy equipmentoperators, policemen, office clericals, and laborers. Abouteight laborers were hired during that period, but there is noevidence to show whether any of them were hired beforeAugust 7, 1970. There are no hiring requirements for officeclerical or labor jobs although no man has ever been hiredas an office clerical. There is no evidence as to hiring or theavailabilityof employment elsewhere in Hondo whileCanales was unemployed. However, there is evidence thatunemployment was substantial in the area.Respondent concedes that it has the burden to show thatCanales did not make a reasonable effort to obtain interimemployment after his discharge by Respondent .6 Itcontends that it has met this burden because Canales didnot apply for work with any of the four largest employersother than Respondent in Hondo, because he named onlysmall employers with few jobs as places where he applied,because his registrationwith the Texas EmploymentCommission did not constitute evidence of an effort toobtain interim employment, and because he found employ-ment only as his unemployment compensation was aboutto expire.There is some reason to wonder why Canales failed tovisitany of the larger employers in Hondo if he wasdiligently seeking employment. Yet apart from the size ofthese employers, there is no evidence to show that Canaleshad any reason to believe that any of them had workavailable.There is no showing that any of them wereadvertising for help or even seeking or accepting applica-tions at the time Canales needed work. Apart from thetestimony that the city of Hondo hired laborers andclerical employees without any qualifications, there is noevidence as to what qualifications, if any, were required byother employers and whether Canales met them.? AlthoughUniversal Rundle may have hired a few employees beforeCanales found work, in April his brother-in-law told himthere were many applications on file, and never broughthim one thereafter as he indicated he would try to do. Tobe sure Canales could have pursued the matter independ-ently, but from his brother-in-law's response and inactionbefore the date of an employee roster onwhich histestimonywas based.6 SeeMastro Plastics Corporation,136 NLRB 1342, 134647,enfd. asmodified354 F.2d 170 (C.A 2, 1965),cert.denied 384 U.S. 972(1966).rAlthoughthe record does not show Canales'exact age,it shows that IKwas marred in 1940 and was in all likelihood close to 50 at the time of liedischarge1.CANALES' EFFORTS TO FIND INTERIM EMPLOYMENTGuadalupe Canales was discharged from his job as asupplywarehouseman4by Respondent on Friday, March13, 1970. He remained unemployed until August 7, 1970,when hestarted to work for South Texas Tire Fleet. Heremainedthere until reinstated by Respondent on May 14,1973.Canales testified that the week after his discharge hestarted tolook for work and went to severalplaces inHondo, Texas, where Respondent's plant is located andwhere he then was living. Canales named as places that hevisited "Western Auto Store,White's Store,Mummie'sHatchery, Ranch Store, G & M Store, and others." He didnot apply for any particular job, but applied for whatevermight be open. All but one of the places named by Canaleswas a retail establishment;the other was wholesale.Canales testified that during that week or the next week healso went toSan Antonio to check the Civil Serviceregisterfor a civilian position. He visited San Antonio monthlythereafter for that purpose as new lists came out.Canales also registered with the Texas EmploymentCommission and applied for unemployment compensation.As the TEC has no permanent office or representative inHondo, Canales waited until a TEC representative came toHondo about 2 weeks after his discharge, and registered atthat time,signing asingle application which stated, "Ihereby register for work and file notice of my unemploy-ment and requesta determination of my benefit rightsunder the Texas Unemployment Compensation Act."Thereafter Canales reported approximately every 2 weekswhen the TEC representative was in Hondo. Canales wasadvised by the TEC representative that he had to go outand seek work affirmatively, and each time that hereported he was required to fill out a form showing theplaceshe had visited seeking work as a condition ofreceivingunemployment compensation. Canales deniedthat the TEC representative ever told him that the TECwould be unable to seek work for him because of thelocation of Hondo. However, the TEC never referred himto a job, and Canales ultimately found his job with SouthTexas Tire Fleet through friends.Canales testified that he was ready and willing to lookfor work and did look for work during the time between hisjobs. He testified that at the places he named he looked forany type of work they would give him. Canales concededthat he never applied for employment at Universal Rundle,Chapman Gram, the city of Hondo, or the Medina UtilityDistrict,whichwithRespondent are the fivelargestemployers in Hondo, a city with a population of 5,487 atthe last census.Canales conceded that the places where heapplied for work only employed from 2 to 4 employees4TheinitialDecision in this case statesthat Canales had worked at sixdifferentjobs while employed by Respondent, but describes only one ofthem5The employees at Universal Rundlewere representedby the Unionwhich sought to representRespondent's employeesIts representative, FidelSanchez,testified that two employees were hired in June 1970, one inAnput,and that others might have been hired during that period who quit GARY AIRCRAFT CORP.itwas not unreasonableto conclude that further effortswould be futile.Of course, Canales' failure to visit the larger employersdoes not standalone.He visited five named employers and"others" during the week after his discharge and madeefforts toseek employment thereafter. He also went to SanAntonio soon after his discharge and monthly thereafter tocheck Civil Service lists for employment opportunities.While Respondent denigrates these efforts, it did not cross-examine Canalesas to the identity of the "others" hevisited or his efforts to find employment following theweek afterhis discharge. Its contention must be rejectedthat the trips to San Antonio reflect no effort to find workbecause Canales testified merely that he looked at the listand neverfiled an application. Absent some showing thatthere werejobs listed for which Canales was qualified andshould have applied, the presumption is that Canales didnot read the lists out of idle curiosity.Moreover, despite Respondent's contrary contention,Canales'registrationwith the TEC is also evidence ofeffort toseekinterim employment.While Respondentavers that the TEC provided no employment service forregistrantsat Hondo, there is no evidence in the record toestablishthat fact, and the mere fact that the TECrepresentative visitedHondo every 2 weeks does notwarrant the inference that TEC did nothing to referapplicants to jobs at Hondo. Mail and other means permitcommunicationin the absence of a representative inHondo, and face-to-face communication even every otherweekisnot inconsistent with job referral. Indeed, the cardwhich Canales was given on which to record his visits tothe TEC office had printedon it"Any Texas EmploymentCommission office can help you find a suitable job."Moreover, Canales' application specifically stated that heapplied for work, and each time he reported he wasrequired to show where he had sought work in the interim.On the record evidence there is no basis to conclude thatCanales' visits to the TEC related only to collection ofunemployment compensation and prove nothing as to hisefforts to seek employment.Finally, there is no record evidence to support Respon-dent'sassertionthatonemust judge the sincerity ofCanales' efforts in light of the fact that his unemploymentcompensation ran out concurrent with his finding a job.Respondent concedes that the record shows only thatCanales applied for and received unemployment compen-sation.Respondent asserts in its brief that the maximumperiodof benefits in Texas is 26 weeks, that Canales wasdisqualified from receiving benefits for 6 weeks, and thathe received them for 20 weeks dating from his discharge, sothat they ran out shortly before he started to work at SouthTexas Tire Fleets Even if notice is taken of the maximumperiod of benefits in Texas, there is simply no recordsupport for the remaining assertions, and they cannot bereliedon asa basis for decision.On the light of the above I conclude that Respondent hasfailed to sustainits burden of proving that Canales did not8The card kept by Canales on which his visits to the TEC representativewere recordedshows thathe last reportedon August 6, 1970, but it does notshow whenhis payments started or stopped.sApart from the fact that the specificationand record do notshow howmake a reasonable effort to find intenm employment.Although Canales did not visit the larger employers inHondo,there is no evidence apart from their size to showthat he had reason to do so, and the evidence showsotherwise that he made regular efforts through visits toother employers, through monthly trips to San Antonio,and through registration with the TEC to seek employ-ment. Accordingly, I find that Canales was not disqualifiedfrom receiving backpay between March 13 and August 7,1970,because of any deficiencyin his efforts to seekinterim employment.II.CANALES' ALLEGED UNAVAILABILITY FOREMPLOYMENTShortly after Canales was discharged he left Hondo andvisited his sister for 2 weeks at Dilley, Texas. Dilley isabout 70 miles from Hondo. There is no evidence thatCanalesmade any effort to secure employment in theDilley area while he was there. Although the exact time ofthis visit is not established in the record, Canales wasdischarged on a Friday and his testimony as to his effortsto find work, his visit to San Antonio, and his registrationwith the TEC indicates that he did not go to Dilley until atleast 2 weeks after his discharge. While employees are notobligated to begin their search for employment immediate-ly upon discharge, Canales did start to seek employment intheHondo area and looked for at least 2 weeks beforeleaving to visit his sister in Dilley. In the absence ofcontrary evidence, Canales' testimony that he wentto visithis sister in Dilley warrants the inference that the purposeof the trip was not to seek employment. I find thereforethat while in Dilley he temporarily removed himself fromthe labor market and lost his eligibility to receive backpayfor that period of time. As it appears that Canales went toDilley shortly after his first visit to the Texas EmploymentCommission representative on April 2, 1970, I find that adeduction for 2 weeks pay should be made from the grossbackpay for the second quarter of 1970. For this purpose, itwill be assumed that gross backpay was evenly distributedover that quarter, and the gross backpay for the quarterwill be reduced by two-thirteenths.During the period that Canales worked for South TexasTire Fleet, company records show that he missed work onMay 18, September 23, and December 17, 1972, andMarch 15, 1973. Although Canales testified that hebelieved he only missed work once or twice, I rely on therecords as more accurate than his memory m this regard.TheGeneralCounsel appears to concede that grossbackpay should be reduced for these absences and I so findto the extent that Canales would have been working forRespondent on these dates if he had not been discharged.However, the backpay specification does not affordsufficient basis for determining the amount of backpayattributable to those days when Canales was not availableforemployment.9Accordingly, it will be left to theRegional Director to calculate the precise amount, if any,to be deducted from Canales' gross backpay for the daymany daysa weekCanales'replacementworked, two ofthe dates on whichhe wasabsent from South Texas TireFleet were a Saturday and a Sunday,and it is not clear whether he would have worked for Respondsat an &adays he was absentfromhis interim job. 558DECISIONSOF NATIONALLABOR RELATIONS BOARDmissed in eachof the quarters in which these dates fallconsistentwith the above.III.TRAVEL EXPENSESThe job obtained by Canales in August 1970 was locatedin Devine, Texas, some 21 to 22milesfrom where Canaleslived. Before his discharge by Respondent Canales drove I^1/2 to 2 miles each way to work each day. Except for thelast 3 months of 1970, when Canales' car did not operate,he drove his car back and forth to work each day. Duringthe last quarter of 1970, he paid various people $2 a day todrive him to and from work.On February 7, 1972, Canales moved from Hondo toPearsall,Texas. Pearsall was also about 21 to 22 miles fromhis job at Devine, but was considerably further fromHondo. Immediately before the move Canales had beensharing a small house with a friend. At the time of themove Canales remarried, and it became necessary for himto find a new place to live. Canales sought housing inHondo, Devine, and Pearsall but was unable to findanything he could afford closer to his work. After movingto Pearsall, Canales sought to find housing closer to hiswork but he was unsuccessful.In the backpay specification the Regional Directordeducted from Canales' interim earnings as expenses 10cents a mile for the difference between the distancetraveled by Canales to reach his work at his place ofinterim employment and the distance he had traveled toreach work from his home before his discharge. Respon-dent contends that this figure should be reduced becausehis actual expenses were not 10 cents a mile and becauseafter February 7, 1972, Canales' actual expenses were lessthanwhat they would have been if he had still beenworking for Respondent.With respect to the proper rate for reimbursement, forthe period that Canales drove his own car 10 cents a mile isa reasonable figure to use as a basis for determining hiscommuting expenses. It has been commonly used inbackpay proceedings to reflect car operating expenses aswell as for other purposes. However, as during the lastquarter of 1970 Canales paid others $2 a day forcommuting expense, the deduction for that quarter shouldbe based on his actual expense, or $120 rather $228 asclaimed in the specification. 10With respect to the deduction for travel expense afterFebruary 7, 1972, there is no question that if Canales hadbeen working for Respondent and had moved to Pearsallhe would have traveled substantially further each day toreach Respondent's plant than he traveled to reach his jobatDevine. The evidence also shows that the occasion forhis move was unrelated to his employment. Rather becausehe remarried, he would have found it necessary to move atthat time wherever he was working. In these circumstances,itcannot be said that after February 7, 1972, Canaleswould have continued to travel only 1-1 /2 to 2 miles a dayto work if he had not been discharged. As Canales wouldhave moved in any event, I find that after February 7,1972,Canales did not travel any additional distance totoThe specification is based on the assumption that Canales worked 5days a week for 12 weeks dunng this quarter As Respondent does notdispute these assumptions and it appears that Canales paid $2 a day forreach his interim employment above that whichhe wouldhave traveled to reachRespondent's plant. Accordingly, Ifind that thattravel expensesshould not be deducted fromCanales' interimearningsafter thatdate.Therefore, thededuction for travelexpensesfor the first quarter of 1972willbe reduced to $95,11 and deductions for travelexpensesin subsequentquarters will be eliminated.IV.AMENDED BACKPAY COMPUTATIONAs a resultof stipulations at the hearing it was agreedthat fromCanales' net backpay$602 should be deductedfor payment to Respondent'spension fund and that $58which was received by Canales at the time of his dischargeas an accrued vacation payment should be deducted as hewould otherwise be reimbursed twice for it.In addition, in accord with section II, above, Canales'grossbackpay for thesecond quarter of 1970 has beenreduced by $174 toreflect the period that Canales wasvisiting his sisterin Dilley.In accord with section III, thedeductionfor travelexpenses in the fourth quarter of 1970has been reduced to$120, the deduction for travel expensesfor thefirst quarter of 1972 has been reducedto $95,anddeductionsfor travelexpenses for the subsequent quartershave been eliminated.Thesechanges result in the following amounts ofbackpay towhich Canales is entitled;GrossInterimNetBack aarninlysDads.lsacay70-1$210$0$0$21070-29560095670-31,13144616184670-41,23694512041171-11,05278324751671-21,6851,02624790671-31,19778124766371-41,5121,08524767472-11,1799899528572-21,6451,333031272-31,4051,033037272-41,3661,065030173-11,384987039'73-26325210_IllTotal$6,960LessStipulated Deduction_660Net Backpay$6,300As a consequence of the amendmentof Respondent'sanswer at the hearing an additional amount of backpaydue Canales remains to be computed by the RegionalDirector to reflect the difference between what Canaleswas paid upon his reinstatement and what hiswage rateshould have been as alleged in the complaint and admittedin the amended answer. Furthermore, as a consequence ofthe findings in section II, above, as to Canales'absencestransportation dunngthis quarter,the correct deduction is $120.11Based on 190 miles travel a week for 5 weeks. GARY AIRCRAFTCORP.559from work during the second, third, and fourth quarters of1972 and the first quarter of 1973, it is left to the RegionalDirector to calculate the amounts, if any, to be deductedfrom his backpay during those quarters.RECOMMENDED ORDER 12Upon the basis of the foregoing fmdings and conclusionsit is ordered that Respondent Gary Aircraft Corporation,itsofficers,agents,successors,and assigns,shall pay toGuadalupe R. Canales as net backpay the amountawarded to him as set forth in section IV of the Decision,above, whichamount shall accrue interest at the rate of 6percent per annum,computed in the manner set forth in,IsisPlumbing & Heating Co.,138 NLRB 716. There shallbe deducted therefrom social security taxes, income taxwithholding, and such other deductions as may be requiredby the laws of the United States or the State of Texas.12 In the eventno exceptions are filed as provided by Sec 102.46 of the102.48 of theRules and Regulations,be adopted by theBoard and becomeRules and Regulations of the National Labor RelationsBoard,the findings,its findings,conclusions,and order,and all objections thereto shall beconclusionsand recommended Order hereinshall, as provided in Sec.deemed waived for all purposes.